Citation Nr: 1815329	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-28 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder with chronic dyssomnia, and major depressive disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1986 to February 1990 and he had active duty service with the Louisiana Army National Guard from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in New Orleans, Louisiana (RO), which in pertinent part denied the claim for service connection for PTSD. 

In August 2017, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The Board notes that the record reflects various diagnostic impressions, including adjustment disorder and major depressive disorder.  Given the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported syndromes and all other information of record, the Board finds that it is more appropriate to characterize his mental health claims broadly, as a single claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  He asserts that he has developed his current psychiatric disorder as result of his exposure to stressful events during his deployment in Southwest Asia during Operation Desert Storm. Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

The Board finds that the previous June and July 2010 VA examination reports do not contain sufficient information in this matter.  The examiner who conducted a June 2010 VA psychiatric examination stated that he was unable to provide an opinion on the etiology of the Veteran's diagnosed dyssomnia disorder because it was beyond the scope of psychiatric field without further explanation.  In the July 2010 VA PTSD examination, the examiner determined that the Veteran did not have PTSD, but found that that the Veteran met the criteria for a diagnosis of adjustment disorder with chronic dyssomnia.  However, the examiner did not provide an etiology opinion with regard to that diagnosis.  

Moreover, since those 2010 VA examinations, the Veteran's treating social worker at the Vet Center has provided a statement that the Veteran's symptoms meet the criteria for a diagnosis of PTSD.  See October 2014 medical statement.  In addition, subsequent VA mental health treatment record now reflects that the Veteran has been diagnosed with major depressive disorder, recurrent.  However, those records also record a notation that it is unclear if the Veteran has actually suffered from a traumatic experience during military service.  See May 2016 VA treatment records. 

Based on the foregoing, the Board finds that the Veteran should be afforded with a new VA psychiatric examination to determine the nature and etiology of his claimed acquired psychiatric disorder.   


Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the claim of entitlement to service connection for an acquired psychiatric disorder, to include the Veteran's records from the Vet Center. 

2. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  The claims file should be made available to and reviewed by the examiner. 

Based upon the review of the Veteran's pertinent history and the examination results, the examiner should answer the following: 

a. Does the Veteran have a diagnosis of PTSD? If a diagnosis of PTSD cannot be made, the examiner must provide an explanation. 

b. If a diagnosis of PTSD is made, is the Veteran's PTSD at least as likely as not (50 percent probability or more) related to fear of hostile military activity?

c.  With respect to other mental disorder present during the period of the claim (to include adjustment disorder with chronic dyssomnia and major depressive disorder), is it at least as likely as not (50 percent probability or more) that any of those diagnosed disorders originated in service, is otherwise etiologically related to service? 
A rationale for any opinions provided is requested.

3. After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran, and allow for an adequate period of time for response. Thereafter, return the appeal to the Board for review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


